NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PACIFIC RIM LAND DEVELOPMENT,                   No.    20-16047
LLC,
                                                D.C. No. 1:19-cv-00016
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

IMPERIAL PACIFIC INTERNATIONAL
(CNMI), LLC,

                Defendant-Appellant.

                 Appeal from the United States District Court
                for the District of the Northern Mariana Islands
              Ramona V. Manglona, Chief District Judge, Presiding

                           Submitted October 15, 2021**
                               Honolulu, Hawaii

Before: IKUTA, MILLER, and LEE, Circuit Judges.

      Imperial Pacific International (IPI) appeals from the district court’s grant of

partial summary judgment in favor of Pacific Rim Land Development on Pacific

Rim’s claim that IPI failed to make timely payments on a promissory note. IPI


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sought to postpone summary judgment because it had not yet been able to conduct

discovery on its affirmative defense of fraud in the inducement. The district court

denied IPI’s request, concluding that IPI failed to satisfy the requirements of

Federal Rule of Civil Procedure 56(d). IPI appeals. Because the district court

entered a partial final judgment under Rule 54(b), we have jurisdiction under 28

U.S.C. § 1291. Reviewing for abuse of discretion, see SEC v. Stein, 906 F.3d 823,

833 (9th Cir. 2018), we affirm.

      A party seeking to postpone summary judgment pending additional

discovery must show that “(1) it has set forth in affidavit form the specific facts it

hopes to elicit from further discovery; (2) the facts sought exist; and (3) the sought-

after facts are essential to oppose summary judgment.” Stevens v. Corelogic, Inc.,

899 F.3d 666, 678 (9th Cir. 2018) (quoting Family Home & Fin. Ctr., Inc. v. Fed.

Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008)). The party must also

provide the “basis or factual support for [its] assertions that further discovery

would lead to the facts and testimony” described in the affidavit. Margolis v. Ryan,

140 F.3d 850, 854 (9th Cir. 1998).

      IPI did not meet those requirements. In support of its Rule 56(d) request, it

submitted a three-paragraph declaration stating that Pacific Rim possessed

employment records for the workers assigned to IPI’s construction project. The

declaration identified the documents sought but not the facts within those


                                           2
documents that would assist IPI in opposing summary judgment. IPI later clarified

that it sought the records to prove that Pacific Rim misrepresented the skill of its

workers and the amount of work completed on IPI’s construction job, fraudulently

inducing IPI to sign the promissory note. But IPI provided no “basis or factual

support” for its belief that Pacific Rim engaged in fraud or that the discovery

sought would yield such factual support. Margolis, 140 F.3d at 854. Quite to the

contrary, in the district court, IPI admitted that it was “fishing” for more

information. We likewise reject IPI’s argument that the facts set forth in Pacific

Rim’s motion to quash satisfy IPI’s burden under Rule 56(d).

      To be sure, a Rule 56(d) request need not predict with perfect clarity what

discovery will reveal. See Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux

Tribes of Fort Peck Reservation, 323 F.3d 767, 774 (9th Cir. 2003). But a

barebones declaration stating only that a category of document exists—without

explaining the basis for belief that there are specific facts within them essential to

the party’s opposition to summary judgment—does not satisfy Rule 56(d). The

district court did not abuse its discretion.

      AFFIRMED.




                                               3